Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 5/27/21 is acknowledged. Therefore, Examiner will exam elected claims.
Newly added claims 27-28 are belong to non-elected species. Therefore, these claims are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 9, the limitations “communicating an association between first code and a first message from the first person to a second person; transmitting the first code by the first person to the social wearable that is proximate the second person; and emitting the first code using the social wearable” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In addition, it is unclear that how can the method “transmitting the first code by the first person to the social wearable that is proximate the second person” been performed. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9, 18-19, 21-26 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Dascola (US 20170046025). 
Regarding claim 9, Dascola disclosed A social interaction method (abstract; fig 1-10) comprising: providing a social wearable comprising a controller, a power source, a display, a sound emitting mechanism and a vibration emitting mechanism (paragraph [92]-[98]; at least fig 1-2), wherein the power source is operably connected to the controller (paragraph [92]-[98]; at least fig 1-2), wherein the display that is operably connected to the controller (paragraph [92]-[98]; at least fig 1-2),, wherein the sound emitting mechanism is operably connected to the controller (paragraph [92]-[98]; at least fig 1-2), and wherein the vibration emitting mechanism is operably connected to the controller (paragraph [92]-[98]; at least fig 1-2); defining a first code that is associated with a first message, wherein the first code is defined by a first person and wherein communicating an association between first code and a first message from the first person to a second person (paragraph [240]-[265]; see also fig 5-6); transmitting the first code by the first person to the social wearable that is proximate the second person (paragraph [240]-[265]; see also fig 5-6; Examiner consider while the person is using the device, that person is proximate the social wearable); and emitting the first code using the social wearable (paragraph [240]-[265]; see also fig 5-6). 
Regarding claim 18, Dascola further disclosed defining a second code that is associated with a second message (paragraph [240]-[265]; see also fig 5-6; Examiner consider the code and message defined by the other person is the 2nd code and message), wherein the second code is defined by the second person and wherein the second code comprises at least one of an illumination, a sound and a vibration (paragraph [240]-[265]; see also fig 5-6); communicating an association between the second code and the second message from the second person to the first person (paragraph [240]-[265]; see also fig 5-6); and transmitting the second code by the second person to a first computing device of the first person (paragraph [240]-[265]; see also fig 5-6).
Regarding claim 19, Dascola further disclosed the second code is different than the first code (paragraph [240]-[265]; see also fig 5-6).
Regarding claims 21-22 (see the above objection), Dascola further disclosed the first code is communicated to the recipient in secret so that the content of the first message cannot be readily understood by persons other than the recipient and a person who transmitted the first code to the recipient ; and the illumination is in other than letters and numbers (paragraph [240]-[265]; see also fig 5-6).
Regarding claim 23, Dascola further disclosed attaching the social wearable with respect to at least one of a wrist, a finger and a neck of the recipient (paragraph [007]-[0011], [240]-[265]; see also fig 5-6).
Regarding claim 24, Dascola further disclosed the first code is defined by and transmitted by a mobile application on a first computing device (paragraph [240]-[265]; see also fig 5-6).
Regarding claim 25, Dascola further disclosed emitting the first code on the social wearable identifies to the second person at least one of the identity of the first person and the first message (paragraph [240]-[265]; see also fig 5-6).
Regarding claim 26, Dascola further disclosed prior to transmitting the first code, the first person playing the first code to preview the first code and saving the first code so that the person can transmit the first code at a later time (paragraph [240]-[265]; see also fig 5-6).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Therefore, independent claim 9 is not anticipated by Ernst. Claims 18, 19 and 21-28 depend from independent claim 9 and, as such, are also not anticipated by Ernst. Withdrawal of this rejection is requested.” (pages 9 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841